Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 27, 2022

                                      No. 04-21-00377-CV

                                         Patrick MINOR,
                                             Appellant

                                                v.

                                 RED HOOK CRAB SHACK LLC,
                                          Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2020CI19625
                            Honorable Aaron Haas, Judge Presiding


                                         ORDER
         On December 29, 2021 we ordered Appellant to rewrite his brief because he failed to
comply with requirements of the Texas Rules of Appellate Procedure. See, e.g., TEX. R. APP. P.
38.1. We further ordered Appellant to file a rewritten brief that fully complied with the
applicable rules. See id. R. 9.5, 38.1. Appellant filed his rewritten brief, but it does not correct
all of the deficiencies listed in our order and does not fully comply with the applicable rules. In
particular, the brief does not contain any citations to specific pages in the clerk’s record or
reporter’s record and does not contain an appendix. Given these and other defects, the rewritten
brief does not include Rule-compliant versions of the following:

   •    Statement of Facts
   •   Argument, or
   •   an Appendix.

   See id. R. 9.4, 9.5, 38.1.

     “[L]itigants who represent themselves must comply with the applicable procedural rules.” Li
v. Pemberton Park Cmty. Ass’n, 631 S.W.3d 701, 705-06 (Tex. 2021) (internal quotation marks
omitted). However, courts of appeal “should review and evaluate pro se pleadings with liberality
and patience.” Id. at 706 (internal quotation marks omitted). We recognize Appellant is acting
pro se on appeal. Despite the rewritten brief’s defects, we are not striking Appellant’s rewritten
brief or ordering Appellant to file a second rewritten brief. However, the submission panel may
determine that Appellant has waived one or more issues due to inadequate briefing if the noted
deficiencies are not corrected prior to submission. See Canton-Carter v. Baylor Coll. of Med.,
271 S.W.3d 928, 931 (Tex. App.—Houston [14th Dist.] 2008, no pet.) (briefing waiver).

       The brief of Appellee Red Hook Crab Shack LLC is due on February 28,
2022. See TEX. R. APP. P. 38.6(b).



                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of January, 2022.




                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court